DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12, 14-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious A method performed by a display device, comprising: receiving display data representing a frame buffer image that includes a first image and a second image to be at least partially overlaid upon the first image, the display data including pixel data for displaying the frame buffer image on a display surface of the display device and backlight configuration data for adjusting a backlight of the display device used to illuminate the display surface when displaying the frame buffer image, wherein the backlight configuration data is encoded as a portion of the pixel data; identifying the portion of the pixel data corresponding to the backlight configuration data based at least in part on an aspect ratio of the frame buffer image; updating a plurality of pixel elements of the display surface using the pixel data; and updating an intensity of the backlight using the backlight configuration data, wherein the updates to the backlight and the display surface are performed concurrently for the received display data.

Independent claims 10 and 15 are allowed for the same reasons as given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624